September 3, 2009 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Attention: Filings  Rule 497(j) Re: Dreyfus Premier GNMA Fund, Inc. - Dreyfus GNMA Fund 1933 Act File No. 2-95553 1940 Act File No. 4215 Dear Sir/Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectuses and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post Effective Amendment No. 34 to the Registration Statement, electronically filed with the Securities and Exchange Commission on August 26, 2009. Very truly yours, /s/Faria Adam Faria Adam
